
Exhibit (10)(f)(8)
 
AMENDMENT NO. 7
TO THE
ALLTEL CORPORATION
1998 MANAGEMENT DEFERRED COMPENSATION PLAN


WHEREAS, Alltel Corporation (“Alltel”) maintains the Alltel Corporation 1998
Management Deferred Compensation Plan (the “Plan”) effective June 23, 1998; and


WHEREAS, the Internal Revenue Service published rules under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) which impose new
restrictions on nonqualified deferred compensation arrangements such as the
Plan; and


WHEREAS, the Internal Revenue Service published transitional rules in Notice
2006-79, which allow Alltel until the end of 2007 to amend the Plan to comply
with the new restrictions under 409A of the Code; and


WHEREAS, the Chief Executive Officer of Alltel determines it appropriate to
amend the Plan in the following manner.


NOW, THEREFORE, BE IT RESOLVED, that effective August 1, 2007, the Plan is
amended in the respects hereinafter set forth:


2.1  Eligibility.  It is the intent of the Corporation to extend eligibility for
the Plan only to those Employees who comprise a select group of management or
highly compensated employees, such that the Plan will qualify for treatment as
"top hat" plan under ERISA.  The CEO shall be an Eligible Employee for each Year
that begins after December 31, 1998.  Eligible Employees for each Year that
begins after December 31, 1998, other than the CEO, shall be those Employees
designated in writing not later than December 31st of the immediately preceding
Year by the CEO in his sole and absolute discretion but taking into account the
limitation set forth in the immediately preceding sentence. Eligible Employees
for any given Year, other than the CEO, shall be notified in writing of their
eligibility by the Corporation not later than December 31st of the immediately
preceding Year.  Notwithstanding the foregoing,…
 
2.3   Deferral Election. Eligible Employees shall make their elections under the
Plan with respect to deferral of Salary not later than December 31st of the Year
immediately preceding the Deferral Year.  Eligible Employees shall make their
elections under the Plan with respect to deferral of Incentive Compensation and
Long-Term Incentive Compensation not later

than December 31st of the Year immediately preceding the Deferral
Year.  Notwithstanding the foregoing: . . .


ALLTEL CORPORATION
 


By: /s/ Scott T. Ford                                         
Title: Chief Executive Officer and President

